Title: From James Madison to Samuel Latham Mitchill, 9 December 1803
From: Madison, James
To: Mitchill, Samuel Latham



Sir.
Department of State. Decr. 9th. 1803.
I have had the honor to receive your letter of the 7th. inst. Shortly after the passing of the resolution to which you refer I caused the enclosed circular letter to be transmitted to our Consuls, in the last paragraph of which you will observe that I direct them to furnish me with materials not only for the statement contemplated by the resolution but with other information having an affinity to it and which would be in a comparative degree useful. Having received but few returns from them, their diligence was awakened by the enclosed circular of the 1st. Octr.
At present I have returns from Hamburg, Bremin, Havre, Liverpool, Bristol, Cowes, Falmouth, Cork, Lisbon, Gibraltar, Marseilles, and Malaga. It will readily occur that these furnish but very imperfect means of complying with the order of the House, and if the time were protracted the same occasion might be taken to alter the order by extending it to the other points indicated in the circular of the month of April as well as such others as might suggest themselves to the reflections of the Committee and the house. Should it however be the desire of the Committee, the order of the house shall be immediately complied with as far as is at present practicable. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   On 3 Mar. 1803 the House of Representatives passed a resolution directing JM to send them, “early in the next session of Congress,” a report on light money paid by U.S. vessels in foreign ports and by foreign ships in U.S. ports (Journal of the U.S. House of Representatives, 7th Cong., 2d sess., 363). JM no doubt enclosed a copy of his circular letter of 9 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93).



   
   Circular Letter to Consuls and Commercial Agents, 1 Oct. 1803 (ibid., 5:479).



   
   For the replies from Hamburg, Bremen, Bristol, Cowes, Falmouth, Marseilles, and Málaga, see John M. Forbes to JM, 27 July 1803; Frederick Jacob Wichelhausen to JM, 18 July 1803; Elias Vander Horst to JM, 1 Oct. 1803; Thomas Auldjo to JM, 1 Aug. 1803; Robert W. Fox to JM, 9 Aug. 1803; Stephen Cathalan, Jr., to JM, 13 July 1803; and William Kirkpatrick to JM, 31 Aug. 1803 (ibid., 5:233–34, 197–99, 484, 258–59, 290, 173, 370–71).


